Citation Nr: 1604249	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from November 10, 2011 to March 2, 2012 for depressive disorder, to include post-traumatic stress disorder (PTSD), anxiety, and or depression.  

2.  Entitlement to an evaluation in excess of 30 percent from March 3, 2012 to August 9, 2015 for depressive disorder, to include post-traumatic stress disorder (PTSD), anxiety, and or depression.

3.  Entitlement to an evaluation in excess of 70 percent from August 10, 2015 for depressive disorder, to include post-traumatic stress disorder (PTSD), anxiety, and or depression.

4.  Entitlement to an evaluation in excess of 10 percent from April 20, 2006 but prior to September 1, 2013 for headaches. 

5.  Entitlement to an evaluation in excess of 10 percent from September 1, 2013 for headaches.   


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The issue of entitlement to service connection for individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's mental health condition was manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks from November 10, 2011 to August 9, 2015. 

2.  The Veteran's mental health condition was manifested by occupational and social impairment, with deficiencies in most areas, from August 10, 2015. 

3.  Resolving all doubt in the Veteran's favor, the Veteran's headaches were manifested by monthly prostrating headaches from September 1, 2013. 



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD are approximated from November 10, 2011, to August 9, 2015.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).
  
2.  The criteria for a 70 percent rating, but no higher, for PTSD are approximated from August 10, 2015.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a 30 percent rating for headaches are approximated from September 1, 2013.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As noted above, the Veteran's claim for a higher rating for his headaches and mental health condition arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's examinations from November 2011 to Fall 2015.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. 

Pertinent Law 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Headache Condition

The Veteran contends that he is entitled to an evaluation higher than 10 percent for the period on appeal.  For the following reasons, the Board finds the Veteran's 10 percent rating is continued until September 2013.  As of September 2013, the Veteran is awarded a 30 percent rating.  

The Veteran's service-connected migraine headaches have been rated 10 percent disabling since April 2006 under the provisions of Diagnostic Code 8100.  38 C.F.R. §§ 4.20, 4.124a.

Under Diagnostic Code 8100, a 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A review of the evidence reveals the following: in March 2012, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with a headache condition.  The Veteran suffered from headache pain that was pulsating or throbbing; pain localized to one side of the head; and pain located in the right-fronto temporal side of the head.  The headaches caused the Veteran's sensitivity to light and sound, and typically lasted for less than one day and created pain on the right side of the Veteran's head. 

The examiner determined the Veteran did not suffer from prostrating attacks of non-migraine headache pain.  Moreover, the Veteran did not suffer from very frequent prostrating and prolonged attacks of non-migraine headache pain. 

Lastly, the Veteran's headache condition did not impact his ability to work. 

In January 2012 and March 2012, the Veteran denied suffering from headaches. (CAPRI, Virtual VA Dated March 2012) 

In August 2013, the Veteran underwent a second C&P examination in which he was diagnosed with migraines.  The examiner determined the Veteran's medical records were silent for headache treatment other than over the counter Tylenol and ibuprofen.  The Veteran reported the headaches were worse when exposed to bright light and were not improving.

The examiner determined the Veteran did not suffer from prostrating attacks of non-migraine headache pain.  Moreover, the Veteran did not suffer from very frequent prostrating and prolonged attacks of non-migraine headache pain. (CAPRI, Virtual VA Dated August 2013).

In September 2013, the Veteran reported that his vision sometimes induced headaches. 

In September 2015, the Veteran underwent a third C&P examination in which he was again diagnosed with a headache condition which worsened when the Veteran was exposed to bright light.  To ameliorate the condition, the Veteran consumed ibuprofen.  

The Veteran reported experiencing pulsating or throbbing head pain which was localized to the right frontal/temporal side.  The Veteran suffered from sensitivity to light and sound when experiencing headaches, and they generally lasted less than one day and were experienced on the right side of his head.  

The Veteran reported suffering from headache pain which was localized to one side of the head.  Moreover, the Veteran suffered from sensitivity to light and sound when suffering from headaches.  The headaches endured for less than one day, and the pain was localized to the Veteran's right side of the head.  

The examiner determined the Veteran suffered from characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  The Veteran's headaches were not productive of severe economic inadaptability, nor did they impact the Veteran's ability to work. 

The evidence presented demonstrates a higher rating is warranted for a particular period of time.  At the August 2013 examination, the examiner documented that the Veteran was not suffering from prostrating attacks occurring, on average, once a month.  Two years later, at the August 2015 examination, the Veteran reported suffering from such attacks once a month.  As the examiner did not ask the Veteran when the headaches began, and viewing the evidence in the light most favorable to the Veteran, the Board finds an increase to 30 percent is warranted from September 1, 2013, one month following the examination in which the Veteran did not complain of prostrating attacks, and two years before the examination in which the Veteran complained of monthly prostrating attacks. 

In sum, as the Board finds that the evidence as to whether the Veteran meets the 30 percent rating criteria is at least in equipoise, an increase from 10 to 30 percent is warranted from September 1, 2013.  However, the Board finds that an evaluation in excess of 30 percent is not warranted because the examiners clearly documented that the Veteran's headaches did not impair his economic ability, impact his ability to work, nor were they very frequent.  A 30 percent rating is not warranted because the evidence is against a finding of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In short, the criteria of a 30 percent rating are not met in this case.  

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's headaches more nearly approximates characteristic prostrating attacks occurring on an average once a month over the last several months.  Therefore, an increased evaluation to 30 percent disabling, but no higher, is warranted under the general Rating Schedule.  

PTSD

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 70 percent, as of August 10, 2015; an evaluation higher than 30 percent, as of March 3, 2012, and an evaluation higher than 10 percent, as of November 11, 2011.  

The Veteran is currently in receipt of a 70 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the facts reveals the following: 

In November 2006, the Veteran was diagnosed with depression, secondary to his service-connected eye disorder and awarded secondary service connection, rated at 10 percent.

In November 2011, the Veteran submitted a claim for service connection for PTSD and depression and sought psychological treatment.  In the psychological intake examination, the counselor stated that the Veteran was referred for counseling due to the Veteran's recent increase in nightmares, sleep disturbance, anger, loss of concentration, and headaches, symptoms which all occurred following the death of the Veteran's mother and his son's recent assignment as a civilian contractor in Afghanistan.  

Throughout November, the Veteran reported to the treatment counselors that he suffered from a lack of concentration, anger management problems, and traumatic flashbacks to distressing events he underwent during active duty. 

In the first half of 2012, the Veteran participated in an anger management group therapy class. 

In March 2012, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from PTSD and personality disorder, resulting in mild symptoms of PTSD with moderate impairment in social functioning, due primarily to the personality disorder.

The examiner determined the Veteran suffered from symptoms for both PTSD and personality disorder; he attributed the Veteran's traumatic flashbacks, avoidance, and arousal to his PTSD, and his borderline paranoid, schizoid, negativistic, narcissistic, and sadistic features to the personality disorder.  The examiner determined the Veteran suffered from occupational and social impairment due to mild, or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, yet it was not possible to differentiate which psychological disorder caused such symptoms.

The Veteran reported that his stressors occurred in Vietnam.  The first stressor occurred when the South Vietnamese Marines and Rangers in his group were hit by an anti-personnel mine, and several men were killed and wounded.  The Veteran assisted by picking up the body parts.  Second, the Veteran witnessed a Viet Cong village in which the men, women, and children were chopped into pieces. 

The examiner reported the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, which involved intense fear, helplessness, or horror.  The Veteran persistently re-experienced those events through recurrent and distressing recollections of the event; recurrent distressing dreams of the event; and acting or feeling as if the traumatic event were recurring.  The Veteran persistently avoided stimuli associated with the trauma through efforts to avoid thoughts, feelings, or conversations associated with the trauma; an inability to recall an important aspect of the trauma; and feelings of detachment or estrangement from others.  Moreover, the Veteran suffered from difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response.  The examiner determined the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, but the symptoms were more likely than not connected to the Veteran's active duty. 

Lastly, the Veteran suffered from anxiety, suspiciousness, chronic sleep impairment, and an inability to establish and maintain effective relationships.  The examiner concluded the Veteran suffered from no depression or dysthymia, but suffered from mild PTSD, with moderate impairment in social functioning due to the personality disorder, but no impairment in occupational functioning.

Following this examination, the RO sought an addendum from the examiner.  The RO asked the examiner to determine if the Veteran's disability code should be changed from depression to PTSD-due to the fact that the examiner determined the Veteran did not suffer from depression-and to comment on the fact that the RO was unable to find any evidence that the Veteran's stressors occurred.  

In May 2012, the examiner offered an addendum opinion in which he stated his previous diagnoses were inaccurate.  The examiner stated there was, upon further review, ample evidence that the Veteran's described stressors in Vietnam could not have occurred because the Veteran was serving in Formosa and Okinawa during the time period he described stressors occurring in Vietnam.  Moreover, the examiner elaborated, the results of the psychological testing "indicated no depression; in fact, just the opposite-a high energy level inconsistent with depression and dysthymia...The Veteran can be characterized as hyperactive and emotionally labile; unrealistic in self-appraisal, and can come across to others as grandiose, boastful, and fickle.  I cannot rule out a delusional disorder relative to this statement that he was in Vietnam from December 19, 1962, through May 5, 1963."  

The examiner concluded the Veteran's October 2006 depression diagnosis was made in error; the Veteran did not suffer from depression, secondary to the Veteran's eye-injury.  The examiner determined that the Veteran's mild PTSD was not service connected, as there was no evidence the Veteran served in Vietnam.  Lastly, the Veteran's personality disorder with borderline, paranoid, and schizoid features was developmental in nature and predated the Veteran's in-service experience.  The examiner determined the Veteran's PTSD and anxiety were not caused by or a result of his in-service experiences. 

Subsequently, later in May 2012, the RO released a rating decision, continuing the Veteran's 10 percent rating.  The RO again found that it was unable to determine any of the Veteran's reported PTSD stressors, as there was no evidence that the Veteran was in the Vietnam theater during the reported stressors.  Due to the fact that the Veteran's depression diagnosis was more than five years old, the RO determined the diagnosis was "static" and could not be reduced without noted substantial improvement.  

In May 2012, a treating note from a VA psychologist commented that the Veteran maintained social relations with his family by emailing his son, planning vacations with his daughter and grandchildren, and working on construction projects for employment.  The Veteran suffered from sleeping problems, frustration, conflicted feelings toward his relationship with his girlfriend, and anger. (August 2013 CAPRI)

In May 2012, the Veteran completed a psychologist assessment at the end of treatment.  The counselor determined the Veteran no longer suffered from depression; exhibited a decrease in PTSD symptoms; and that the Veteran spent more time with his family, participate in more recreational activities, and stayed busy. (August 2013 CAPRI)

Throughout 2012, there were several VA treatment notes, indicating the Veteran reported that he did not suffer from depression and experienced no thoughts of harming himself or others. (August 2013 CAPRI)

In May 2013, the Veteran submitted a statement disputing the administration and results of his previous C&P exam and requesting a new examination. 

In June 2013, a VA treatment note commented that the Veteran scored a zero on the PHQ Screen, indicating the Veteran tested negative for depression. 

In August 2013, the Veteran underwent a second C&P exam in which the examiner determined the Veteran did not suffer from any DSM-IV criteria for a mental health condition because he did not indicate a level of distress or symptoms that met DSM-IV criteria for depression, PTSD, or another mental health disorder.  Moreover, the Veteran did not provide any information to suggest impairment in any area of functioning.  The examiner determined the Veteran did not suffer from any level of occupational or social impairment, with regard to his mental diagnosis.  

The Veteran reported to the examiner that he socialized with his sister and brother-in-law.  He explained that he spent most of his days working around his house, working inside his house, and going to flea markets.  Occupationally, the Veteran retained a stall at a local flea market and visited auctions to purchase items with re-sell value.  Additionally, the Veteran was a master home inspector and conducted home inspections on a per diem basis.  

The Veteran reported he ceased counseling one year previously when his provider left the area.  Although he had been attending group therapy, he stopped because he "got tired of listening to other patients complaining about the same issues repeatedly."   The Veteran explained that he was not a complainer, and he had better things to do with his time.  

Lastly, the Veteran reported that his previous counselor diagnosed him with PTSD symptoms, so he was angry that the May 2012 C&P examiner determined his mild PTSD was due to the Veteran's attack of childhood polio and not his military service.  The Veteran explained that his stressors could not be verified because he participated in training Nationalist Chinese Marines in Vietnam as part of a classified assignment, in which he saw dead civilians and dead Vietnamese Marines. 

In 2013, the Veteran's treating psychologist made the following pertinent comments during the Veteran's therapy sessions: the Veteran enjoyed Christmas, and his ability to share it with his sister and her family; the Veteran decided to not watch war movies; at times, the Veteran reported, he would throw his glasses, eye patch, or coffee cup on the floor from the stress and depression of dealing with his medical conditions; he suffered from low energy and low motivation and an ongoing problem with concentration and sleep; the Veteran reported focusing on hope in the future; and the Veteran occasionally thought of suicide, but had no urges to commit suicide.   

The Veteran's treating psychologist submitted a statement in September 2014, stating that the Veteran received treatment for his PTSD and depression in individual counseling sessions.  She stated that the Veteran's eye condition symptoms affected his mental health and overall level of functioning, as he had to make adjustments in his past careers and personal life to handle the symptoms.  Because of that, the Veteran struggled with social embarrassment and discomfort around others when his symptoms manifested in public.  The psychologist concluded that the Veteran exhibited PTSD symptoms and that, in the past, while employed, the Veteran was able to financially provide for his family and, in that way, resolve his significant PTSD stressors.  Post-retirement, the psychologist reported, the Veteran reported increased anger, depression, and frustration.  The Veteran worked in therapy on his anger and coping skills.   

In 2014, the Veteran's treating psychologist made the following pertinent comments during the Veteran's therapy sessions: the Veteran reported to his psychologist that he was looking forward to his daughter and son-in-law visiting over Thanksgiving; that he experienced stress from his good friend's terminal illness; his commitment to remaining active in spite of his psychological symptoms; his feelings concerning his long-distance relationship with a woman from England;   

In 2015, the Veteran's treating psychologist made the following pertinent comments during the Veteran's therapy sessions: the Veteran struggled with embarrassment in public when the numbness in his face caused him to drool.  The Veteran continued to work on keeping himself busy and controlling his irritability.  The psychologist confirmed the Veteran continued his social involvement with his family members, as well as with a very good friend, dying from a terminal illness.  

In August 2015, the Veteran underwent another C&P exam in which he was diagnosed with major depressive disorder, to include PTSD.  The examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner determined that no other mental disorder had been diagnosed. 

The Veteran reported that his social functioning abilities had decreased since his last examination, but that he enjoyed "puttering around the house," and "working with my hands."  The Veteran occasionally visited with his sister, and fished with his brother-in-law, but he did not communicate well with his children.  

Concerning his occupational status, the Veteran reported that he attempted working at a flea-market, but it did not go well. He enjoyed interacting with the people, but he did not like negotiating or bartering.  Instead, he enjoyed going to auctions.  The Veteran enjoyed working in his yard, watching the animals, and taking care of his home.  

Additionally, the Veteran reported that from time to time, thoughts of suicide crossed his mind, but it was not something he thought about every day. 

The examiner determined the Veteran was oriented to time, place, and person, and did not display any overt signs or symptoms of any ongoing psychotic processes.  He displayed logical and sequential thinking abilities, with coherent, fluent, and goal directed speech.  His mood appeared mildly depressed, and he displayed a limited range of affect.  His hygiene and self-care appeared fair to good.  The Veteran reported that his depression stemmed from a combination of his reaction to his physical condition, and a desire to avoid embarrassment in social situations.  Some days he was motivated, but other days he was not.    

The Veteran suffered from the following symptoms: depressed mood, anxiety, panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; and obsessional rituals which interfere with routine activities. 

Lastly, the examiner concluded the Veteran suffered from a mild case of major depressive disorder, to include symptoms of PTSD.  The examiner assigned the Veteran a GAF score of 60. 

In November 2015, the RO rated the Veteran's depressive disorder, to include PTSD, at 30 percent, as of March 2, 2012, due to the symptoms detailed in the March 2012 C&P examination, such as the Veteran's difficulty in establishing and maintaining effective work and social relationships; anxiety; chronic sleep impairment; suspiciousness; and occupational and social impairment due to mild or transient symptoms which decrease work efficiency.  

Moreover, the RO rated the Veteran's depressive disorder, to include PTSD, at 70 percent, as of August 10, 2015, due to symptoms detailed in the August 2015 C&P examination, such as the Veteran's difficulty in adapting to a work setting, stressful circumstances, and work; obsessional rituals which interfere with routine activities; suicidal ideation; difficulty in establishing and maintaining effective work and social relationships; disturbances of mood and motivation; occupational and social impairment with occasional decrease in work efficiency; anxiety; depressed mood; mild memory loss; and panic attacks. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran's symptoms remained constant from November 10, 2011 through May 2012.  Thus, the staged rating occurring on March 2, 2012 is incorrect. 

From November 2011 through May 20, 2012, the Veteran reported suffering from a depressed mood, anxiety, suspiciousness, panic attacks, and sleep impairments.  Those symptoms first appeared in the Veteran's November 2011 psychological intake examination and appear consistent with the symptoms the Veteran described to the examiner in the March 2012 examination: anxiety, suspiciousness, sleep impairments, anger, irritability, and panic attacks.  Because the evidence demonstrates the Veteran's symptoms consistent with a 30 percent rating did not originate with the March 2012 examination, the Veteran's 30 percent rating should be extended to the beginning of the symptoms in November 2011.  

Thus, the Board finds that the Veteran should be awarded a 30 percent rating for the time period from November 10, 2011, to March 2, 2012.  

A 50 percent rating is not warranted because the Veteran demonstrated no signs of circumstantial, circumlocutory, or stereotypical speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking, or disturbances of motivation and mood. 

It follows that a 70 percent rating is not warranted because the Veteran demonstrated no signs of occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood. 

A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment, as he continued to main his social and occupational relationships.  

When considered in its totality, the lay and medical evidence demonstrates that the Veteran's symptoms remained constant from March 2012 to August 2015, demonstrating that the first factually ascertainable evidence of symptoms necessitating a 70 percent occurred in the August 2015 examination.  

During this time period, the Veteran underwent two C&P examinations.  At both examinations, the examiner determined the Veteran did not suffer from depression.   The May 2012 examiner determined the Veteran suffered from mild PTSD, which he attributed to the Veteran's attack of childhood polio.  The August 2013 C&P examiner determined the Veteran suffered from neither depression nor PTSD, nor any mental health condition identified in the DSM-IV.  

At the August 2013 examination, the Veteran reported that he spent his days puttering around the house, working in his garden, and working at flea markets.  He socialized with his daughter and son-in-law, and sister and brother-in-law.  Because of his activities, the examiner determined the Veteran did not suffer any occupational or social impairment due to a mental health condition.   

The notes from the Veteran's treating psychologists during 2013 reflect that the Veteran struggled with low energy, low motivation, sleep impairment, and the inability to concentrate.  

The notes from the Veteran's treating psychologists during 2014 reflect that the Veteran struggled with social embarrassment, increased anger, depression, and frustration.  The psychologist opined that the Veteran's symptoms increased after his retirement because he was no longer able to focus on providing for his family financially as a coping mechanism to control his psychological symptoms.   

Moreover, the treatment notes demonstrate that the Veteran reiterated his commitment to remain active in spite of his psychological symptoms, and that he continued to remain in relationships with his significant other, his daughter and son-in-law, his sister and brother-in-law, and a good friend. 

The notes from the Veteran's treating psychologist in January, March, and April  2015 reflect that the Veteran struggled with social embarrassment when he experienced symptoms of his Bells-Palsy syndrome in public, but that he continued to work on keeping himself busy as a means of controlling his irritability and other symptoms of his mental health disorder.  Notably, the notes reflect that the Veteran continued his social involvement with his family members, as well as with a good friend, and pursued a romantic relationship. 

When considered in its totality, the evidence for the period March 2, 2012, to August 20, 2015, paints a picture of a Veteran struggling with psychological symptoms due to embarrassment when experiencing symptoms of his Bells-Palsy in public, but who was committed to maintaining social relationships, remaining active, and keeping his psychological symptoms at bay through various coping measures (remaining busy, focusing on the future, and the people in his life).  Indeed, the thread running through the Veteran's treatment notes throughout this time period is the Veteran's commitment to maintaining his social relationships.   

The Veteran's May 2012 and August 2013 C&P diagnoses that he did not suffer from depression or service-connected PTSD reflect the Veteran's success at keeping his symptoms contained or in remission throughout the time period.  Moreover, it is noteworthy that the Veteran continued to remain active occupationally by attending flea markets and auctions and purchasing items for re-sell.

Thus, the Board finds that the lay and medical evidence demonstrates the Veteran suffers from mental health conditions warranting a 30 percent rating for the time period of March 2, 2012, to August 10, 2015, due to symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment. 

A 50 percent rating is not warranted because the Veteran demonstrated no signs of circumstantial, circumlocutory, or stereotypical speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking, or disturbances of motivation and mood.  Neither the treatment reports nor the C&P examinations administered in this time period made any mention that the Veteran showed impairment in his mental faculties to the extent he could not understand complex commands, reduced his short and long-term memory, or hindered his abstract thinking.  Notably, the Veteran's abilities to continue to inspect houses on a per diem basis and maintain his flea market and auctioning activities demonstrates his abilities to engage in abstract thinking and short and long-term memory. 

It follows that a 70 percent rating is not warranted because the Veteran demonstrated no signs of occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood.  Indeed, the evidence demonstrates that the Veteran maintained his social relationships and continued remaining active occupationally.  No mention was made of any deficiencies in the Veteran's judgment or thinking.  The Board notes that, as discussed above, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  In this case, the evidence does not demonstrate the Veteran's level of occupational and social impairment in most areas necessitates a 70 percent rating.     

Likewise, a 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment, as he continued to maintain his activities in and out of his house and with his family members and friends.  

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating from August 10, 2015, with deficiencies in most areas, to include obsessional rituals.  

The August 2015 C&P examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Notably, the Veteran's logical and sequential thinking abilities were coherent and fluent.  The examiner concluded the Veteran suffered from a mild case of major depressive disorder. 

A 100 percent rating is not warranted, as the Veteran does not suffer from total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place, and memory loss.  Neither the Veteran not the examiner made any mention of any of those symptoms.  Significantly, the Veteran reported that he still enjoyed going to auctions, puttering around the house, working his hands, and visiting with his sister and brother-in-law.  Thus, the evidence demonstrates that the Veteran does not suffer from total occupational and social impairment.   

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected headaches and mental health condition.  The evidence shows such symptoms such as monthly, on average, characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran's 30 percent rating under DC 8100 for headaches contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  The evidence also shows symptoms such as irritability, sleep impairment, and depression.  Moreover, occupational impairment is explicitly considered in this rating criteria.  Therefore, the Veteran's 70 percent rating under DC 9440 for mental health conditions contemplates his symptomatology.  38 C.F.R. § 4.130, DC 911.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's headaches and mental health conditions for the entire period of appeal.   

Lastly, the Board notes that, according to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

Entitlement to an evaluation of 30 percent from September 1, 2013, for headaches is granted.

Entitlement to an evaluation of 30 percent, but no higher, from November 11, 2011 to August 9, 2015, for a mental health condition, is granted. 

Entitlement to an evaluation in excess of 70 percent since August 10, 2015, is denied.  

REMAND

With regard to the TDIU request, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In the August 2015 C&P examination, the Veteran reported that his mental health condition affected his ability to work.  Consequently, a TDIU request is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


